Citation Nr: 0107169	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  96-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUE

Entitlement to service connection for Meniere's disease.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1971.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

During his hearing before the undersigned in January 2001, 
the issues of an increased rating for a psychiatric 
disability and a total rating based on individual 
unemployability were raised.  These matters are not before 
the Board at this time.  Therefore, the Board now refers them 
to the RO for the appropriate action.  


FINDING OF FACT

There is competent (medical) evidence of record which relates 
a head trauma sustained during service to Meniere's disease.  


CONCLUSION OF LAW

Meniere's disease was incurred during the veteran's active 
duty service.  38 U.S.C.A. § 1110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reflect the diagnosis of hearing 
loss.  They also show a preservice history of hypotension and 
that in 1967, the veteran experienced in-service episodes of 
dizziness with nausea and vomiting.  In June and August 1968, 
a vaso-vagal reflex was suspected following separate episodes 
of the appellant passing out.  A diagnosis of Meniere's 
disease does not, however, appear in the service medical 
records. 

A VA examination was conducted in 1971.  At that time, 
Meniere's disease was not found but tinnitus aurium was 
diagnosed.  

Service connection for hearing loss and tinnitus was granted 
in an August 1971 rating decision.

Records provided by John M. Epley, M.D., reflect the 
diagnosis of Meniere's disease.  In September 1989, the 
veteran was evaluated for complaints of vertigo attacks for 
the prior three years.  The attacks were preceded by a period 
of hearing loss in the left ear, with vertigo and tinnitus 
occurring upon the return of his hearing.  It was pointed out 
that the veteran was exposed to extreme noise during service.  
The examiner also noted a scuba diving incident 20 years 
before when the appellant developed vertigo underwater.  The 
veteran related being told that he had a classic round window 
rupture, and he offered his personal belief that the onset of 
his problems began at that time.  Following examination Dr. 
Epley diagnosed left endolymphatic hydrops, as well as rule 
out chronic perilymph fistula.  

In October 1989, he underwent a endolymphatic sac procedure 
on the left with valve implant for chronic Meniere's disease, 
but he developed severe vertigo and sensorineural hearing 
loss in that ear approximately two weeks later.  In January 
1990 and January 1991, electronystagmograms resulted in 
clinical findings consistent with a severe well compensated 
left vestibular deficit of remote origin.  

In January 1991, the appellant recalled being struck in the 
head on several occasions while in the service and 
undertaking bayonet training, presumably with a pugil stick.  
Later, in May 1991, he underwent a left labyrinthotomy of the 
horizontal canal with streptomycin perfusion and revision of 
endolymphatic sac procedure.  

A VA examination was conducted in December 1993.  In a report 
dated December 7, 1993, the history of the inner ear 
surgeries was noted as well as the long history of tinnitus 
noticed during service.  It was also noted that the veteran 
had a history of vertigo attacks and severe imbalance for 20 
years.  The examiner pointed out the possible genetic link 
since the veteran's father had similar symptoms and acoustic 
neuroma removed from the right side.  A positive history of 
noise exposure with use of ear protection, as well as head 
trauma was mentioned.  

In a second report of December 14, 1993, another examiner 
noted a 20-year history of Meniere's disease symptoms.  The 
veteran first developed sensation of pressure and tinnitus in 
the left ear, but with some ringing in the right ear which 
progressed to occasional disequilibrium and episodic severe 
vertigo.  The episodes last from a day or two, to more than a 
week with marked tinnitus, pressure sensation in the ear and 
marked spinning vertigo with nausea.  It was noted that there 
was no history of ear infections, head injury, ingestion of 
ototoxic drugs, meningitis or hearing loss in his family.  
Following an examination the veteran was diagnosed with 
Meniere's disease, left, with no measurable hearing, noise 
induced hearing loss of the right ear secondary to working 
around aircraft engines, and tinnitus-8 to 9 on a scale of 
10 for the left ear, and 4 to 5 on a scale of 10 for the 
right.  

In a March 1994 report, the examiner who saw the veteran on 
December 14, 1993, offered an opinion regarding the cause of 
Meniere's disease.  The examiner explained that in the case 
of unilateral Meniere's disease, which is the case here, 
hearing loss and tinnitus are marked and unilateral at the 
time of the episodes with increasing tinnitus following 
repeated episodes.  The examiner further explained that 
syncope, dizziness and bilateral tinnitus early on are not 
likely related to the Meniere's disease, and that it was 
unlikely that the veteran's Meniere's disease was a direct 
consequence of his service.  

In another report, the same examiner indicated that it is 
difficult to reconstruct events that occurred during the 
veteran's active service.  The examiner explained that 
generally, fainting episodes are not part of Meniere's 
disease, but they may occur.  Also, the examiner pointed out 
that there was no mention of increased ringing at the time of 
the episodic dizziness, but it is certainly suggestive in as 
much as the hearing fluctuated, the left ear was primarily 
affected during the period of time, and he eventually 
developed Meniere's disease.  The examiner found that this 
may have been early symptomatology ultimately culminating in 
his later severe hearing loss and surgeries.  

A VA examination was conducted in July 1996.  The examiner 
reported an assessment of hearing loss and tinnitus dating 
back to the late 1960s and secondary to high intensity noise 
exposure in service.  The vertigo and Meniere's disease began 
in the late 1980s, which the examiner noted was an unrelated 
concern.  The examiner noted that the medical records had 
been reviewed and expressed agreement with the VA examiner 
from December 1993 in terms of the veteran having Meniere's 
with vertigo dizziness beginning in the 1980s with pre-
existing problems with hearing loss and tinnitus dating back 
to service.  

Dr. Epley provided an opinion regarding the veteran's 
Meniere's disease in an October 1996 letter.  Dr. Epley noted 
the reported history of noise exposure and head trauma during 
in-service "bayonet" practice.  He commented that although 
studies have not documented a relationship between noise 
exposure and Meniere's disease, it was widely accepted that 
the disease can be caused by head trauma.  He referred to the 
appellant's complaints of dizziness, nausea and passing out, 
and the diagnosis of vaso-vagal syncope documented in the 
service medical records.  Dr. Epley opined that it was 
unlikely that these symptoms were a manifestation of 
Meniere's disease.  Rather, Dr. Epley found that the blows to 
the head during service were a likely cause of the Meniere's 
disease.  Dr. Epley also opined that the severe tinnitus was 
pre-existing from the time of service and has been 
exacerbated by the Meniere's disease.  

In October 1996, the veteran appeared and testified before a 
hearing officer at the RO.  The veteran testified to events 
involving the type of training exercises he underwent during 
service.  One of the exercises included the use of pugil 
sticks with padding on the ends and resulted in his 
sustaining numerous blows to the head.  After the initial 
blow to his head, the veteran recalled ringing in his head 
and vertigo.  He also reportedly sustained blows to the head 
during hand to hand combat exercises.  

In November 1996, statements from the veteran's friends, his 
current spouse, and a former spouse were submitted.  
Essentially, these individuals described the veteran's 
behavior with regard to his ongoing problems with Meniere's 
disease.  In her letter, a former spouse reported that she 
was married to the veteran at the time he was in service.  
She expressed her feeling that the veteran's problems were 
related to being hit in the head and noise exposure, both 
which occurred during his service.  

In January 2001, the veteran appeared and testified before 
the undersigned at the RO.  He testified that he sustained 
blows to the head during training exercises, and the ongoing 
problems with Meniere's disease in the years after his 
discharge from service.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000.  The veteran has been informed of the 
evidence necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's treatment records and 
conducted an examination of the appellant.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  Id. 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§ 1110.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d). 

In this case, there is credible testimonial evidence that the 
veteran sustained blows to the head during service.  
Intensive pugil stick training was a part and parcel of 
standard Marine basic training for recruits at both Parris 
Island and San Diego Marine Corps Recruit Training Depots in 
1967.  On several occasions, the veteran provided sworn 
testimony to the type of training exercises he engaged in 
during service, and related that he sustained blows to the 
head on those occasions.  Additionally, the statement 
provided by his former spouse corroborates the veteran's 
testimony.  She was married to the veteran during his active 
period of service, and her statement reflects her 
recollection of the veteran being struck in the head during 
that period of time.  Normally, where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including the veteran's 
solitary testimony may constitute sufficient evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  That is the case 
here, and the evidence demonstrates that head trauma did 
occur during the veteran's active period of service.  

Secondly, the Board notes that the veteran's history has been 
remarkably consistent over the years, to include the years 
prior to filing a claim of entitlement to service connection 
for Meniere's disease with VA.  See, for example, the January 
1991 report of head trauma in-service.  This report was 
presented by the veteran to an examiner two and a half years 
before the appellant filed a claim of entitlement to service 
connection. 

Finally, there is medical evidence which supports the 
veteran's assertions with regard to head trauma as the cause 
of his Meniere's disease.  The VA examiner who saw the 
veteran in December 1993 did not believe that there was a 
relationship between the veteran's service and Meniere's.  
Those opinions, however, were limited to the matter of a 
relationship to noise exposure, hearing loss and tinnitus.  
The impact of any head trauma was not addressed.  The matter 
of head trauma as a cause of the veteran's Meniere's disease 
has been addressed by Dr. Epley, who has treated the veteran 
since 1989 and is fully acquainted with his medical and 
service history.  When given the history of in-service head 
trauma Dr. Epley strongly believes that the veteran's 
Meniere's disease is due to in-service head trauma.  
Therefore, the Board finds that the evidence is in equipoise.  
Hence, after resolving reasonable doubt in the appellant's 
favor, the Board finds that service connection for Meniere's 
disease is warranted.


ORDER

Entitlement to service connection for Meniere's disease is 
granted.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


